Exhibit 12 OLIN CORPORATION AND CONSOLIDATED SUBSIDIARIES Computation of Ratio of Earnings to Fixed Charges (In millions) (Unaudited) NineMonthsEnded September 30, 2008 2007 Earnings: Income from continuing operations before taxes $ 184.0 $ 105.3 Add (deduct): Equity in income of non-consolidated affiliates (31.1 ) (34.4 ) Capitalized interest (2.2 ) — Fixed charges as described below 22.7 22.4 Total $ 173.4 $ 93.3 Fixed Charges: Interest expensed and capitalized $ 13.7 $ 15.9 Estimated interest factor in rent expense(1) 9.0 6.5 Total $ 22.7 $ 22.4 Ratio of earnings to fixed charges 7.6 4.2 (1)Amounts represent those portions of rent expense that are reasonable approximations of interest costs.
